Per Curiam. In the petition for rehearing plaintiff in error, evidently recognizing the settled practice of Appellate Courts to regard as waived assigned errors not argued, asks leave and proceeds to discuss points not specifically argued nor alluded to in his brief or oral argument. Nearly one hundred pages of the petition are devoted to a discussion of them. We had previously denied a motion to file a “supplemental brief” made after our opinion was rendered, and would be warranted in striking the petition from the files. To reconsider the case on grounds other than those relied on and discussed in plaintiff in error’s brief and argument without giving an opportunity for reply, would be manifestly irregular and unjust; and to reopen the case, after decision thereof on points discussed, to consider assigned errors not argued nor apparently deemed of sufficient importance to bring to our attention when the case was before us for consideration, would not only be unusual but encourage procedure of a speculative character. In the absence of exceptional circumstances or a showing that the new matters would materially affect the merits of the main controversy as to plaintiff in error’s guilt or that there has manifestly been a great injustice done, a rehearing of the case on points not before argued or specifically brought to our attention would be unjustified. On the points considered in our opinion, which covered each and every one argued, the petition presents nothing new or controlling. As to other points, it cannot be entertained further than to say that the indictment, discussed therein for the first time, contains at least some good counts. But neither it, nor a single instruction, nor several rulings on evidence to a discussion of which the petition is mainly devoted, were alluded to in the brief. Rehearing refused.